Exhibit 10.18
Universal Compression Partners, L.P.
Long-Term Incentive Plan
Amendment to Grant of Options
     THIS AMENDMENT TO GRANT OF OPTIONS (the “Amendment”) is entered into and
effective as of August 15, 2007, by and between UCO GP, LLC, on behalf of UCO
General Partner, LP (the “Company”), and
                                                             (the “Grantee”).
W I T N E S S E T H:
     WHEREAS, the Company granted to Grantee Options to purchase all or any part
of                                          Units of Universal Compression
Partners, L.P. on the terms and conditions set forth in an Award Agreement, with
a Grant Date of                                                             
(“Agreement”), a copy of which is attached hereto, and in the Universal
Compression Partners, L.P. Long-Term Incentive Plan (the “Plan”), which is
incorporated herein by reference as a part of the Agreement; and
     WHEREAS, pursuant to Section 11 of the Agreement, the Company and the
Grantee desire to amend the Agreement to make certain changes with regard to the
termination provisions under the Agreement;
     NOW, THEREFORE, effective as of the day and year first above written, the
parties agree to amend the Agreement as follows:
          1. Paragraphs 3(c) and 3(d) of the Agreement are renumbered as
paragraphs 3(d) and 3(e) and the Agreement is amended to add the following new
paragraph 3(c) thereto:
     “(c) Termination Without Cause. If your employment with the Company is
terminated by the Company without Cause (as defined below) prior to the vesting
date, your Options shall continue to vest following your termination date and,
upon the vesting date, be exercisable in accordance with the terms of this
Section 3 of the Agreement, but in no event after December 31, 2009. If your
employment with the Company is terminated by the Company without Cause on or
after the vesting date, your Options may be exercised, subject to the further
provisions of this Agreement, at any time during an Exercise Month that is
within the three-month period following such termination by you or by your
guardian or legal representative (or by your estate or the person who acquires
the Options by will or the laws of descent and distribution or otherwise by
reason of your death if you die during such period), but only as to the vested
number of Units, if any, that

1



--------------------------------------------------------------------------------



 



you were entitled to purchase hereunder as of the date your employment so
terminates.
     For purposes of this paragraph 3(c), ‘Cause’ means (i) your commission of
an act of fraud, embezzlement or willful breach of a fiduciary duty to the
Company or an Affiliate (including the unauthorized disclosure of or proprietary
material information of the Company or an Affiliate), (ii) your conviction (or a
plea of nolo contendere in lieu thereof) of a felony or a crime involving fraud,
dishonesty or moral turpitude, (iii) your willful failure to follow the written
directions of the Chief Executive Officer of the Company, Company management, or
the Company Board, in the case of executive officers of the Company, when such
directions are consistent with your customary duties and responsibilities and
where your refusal has continued for more than 10 days following written notice;
(iv) your willful misconduct as an employee of the Company or an Affiliate which
includes your failure to adhere to the Company’s Code of Business Conduct and
Ethics; (v) your willful failure of a Participant to render services to the
Company or an Affiliate in accordance with your employment arrangement, which
failure amounts to a material neglect of your duties to the Company or an
Affiliate or (vi) your substantial dependence, as determined by the Committee,
on any drug, immediate precursor or other substance listed on Schedule IV of the
Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, as amended,
as determined in the sole discretion of the Committee.”
          2. Paragraph 3(d) of the Agreement (formerly paragraph 3(c) prior to
being renumbered in Paragraph 1 above) is amended to read as follows:
     “(d) Other Terminations. If your employment with the Company is terminated
for any reason other than as provided in paragraphs 3(a), (b) or (c) above, the
Options, to the extent vested on the date of your termination, may be exercised,
subject to the further provisions of this Agreement, at any time during an
Exercise Month that is within the three-month period following such termination
by you or by your guardian or legal representative (or by your estate or the
person who acquires the Options by will or the laws of descent and distribution
or otherwise by reason of your death if you die during such period), but only as
to the vested number of Units, if any, that you were entitled to purchase
hereunder as of the date your employment so terminates.”
          3. The last paragraph of Section 3 of the Agreement is amended to read
as follows:
“Except as provided in paragraphs 3(a), (b) and (c) above, all Options that are
not vested on the date of your termination of employment with the Company shall
be automatically cancelled without payment upon such termination.”

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company, by its a duly authorized officer, and
the Grantee have caused this Amendment to be executed all as of the day and year
first above written.

                  UCO General Partner, LP,
by its general partner
UCO GP, LLC    
 
           
 
  By 
 
   
 
  Name: 
 
Ernie L. Danner    
 
  Title: 
 
Executive Vice President    
 
     
 
   
 
           
 
  Grantee    
 
           
 
  By 
 
   
 
  Name: 
 
   
 
     
 
   

3